DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claim 1, line 4, delete third recitation of “,” ;
Claim 25, line 2, change “Press-moulding” to --press-moulding--; and
Claim 25, line 6, change “Releasing” to --releasing--.
(NOTE:  The above changes correct grammatical informalities only.)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the applicant’s arguments are persuasive in-part as previously applied GB944 explicitly discloses that the MDF sheet is fabricated prior to its manipulation.  Moreover, the MDF sheet in its fully fabricated and planar form is used for the “bending and moulding” steps of GB944, see page 1, lines 14-17:
MDF possesses bending and moulding qualities which can be utilized at a later stage
after the flat sheet composite of any thickness has been manufactured
Neither one of the manipulations of pressing or moulding (by thermoforming) the MDF sheet disclosed in GB944 corresponds to the press-moulding of a mixture now recited in claim 1.  
Per MPEP 2113, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.   The manipulation of the prefabricated MDF sheet(s) disclosed in GB944 does not correspond to the press-moulding of a mixture now recited in claim 1.  Specifically, in claim 1, lines 4-6, the product-by-process limitation “the funeral tray…provided in the form of a monohull of particleboard moulded from a mixture of wood fibers and resin using a press” imparts distinctive structural characteristics to the final product of the funeral tray, e.g. monohull, jointless corners, and jointless perimeter.  It would not have been obvious to one of ordinary skill in the art to modify GB944 to cure this deficiency as GB944 teaches away from claim 1 as discussed above.  
Method claim 25 also discloses “press-moulding…a mixture of wood fibers and resin” and is therefore allowable for at least the same reasons as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	It is noted the affidavit under 37 CFR 1.132 filed 02-02-2022 is insufficient to overcome the rejection of claims 1, 3-23, and 25-30 based upon 35 U.S.C. 102/103 as set forth in the last Office action as the affidavit is compilation of conclusory statements which are unsupported by factual evidence.  Although an affidavit or declaration which states only conclusions may have same probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677